Title: From George Washington to William Fitzhugh, Jr., 15 May 1786
From: Washington, George
To: Fitzhugh, William Jr.

 

Dear Sir,
Mount Vernon 15⟨th May 1786⟩

Your favor of the 13th came to me this day. Particular attention shall be paid to the Mares which your Servant brought; and when my Jack is in the humour they shall derive all the benefits of his labours—for labour it appears to be. At present, tho’ young, he follows what one may suppose to be the example of his late royal Master, who cannot, tho’ past his grand climacterick, perform seldomer, or with more Majestic solemnity, than he does. However, I am not without hope, that when he becomes a little better acquainted with republican enjoyments, he will amend his manners, and fall into a better & more expeditious mode of doing business. If the case should be otherwise, I should have no disinclination to present his Catholic Majesty with as good a thing, as he gave me.
I am very sorry to hear of the accident which befel Colo. Fitzhugh in his late trip to Virginia; but, from the effect of it, I hope he will soon be perfectly recovered. I am happy in having it in my power to furnish the Colo. with a Bushel of the Barley, requested in your letter. A propos, are there any persons in your neighbourhood who raise Lambs for sale? My stock of sheep were so much neglected during my absence, that I would gladly buy one, or two hundred ewe lambs, and allow a good price for them, in order to get it up again. A line from you, when convenient, in answer to ⟨this query,⟩ would be obliging—Mrs Washington ⟨& the⟩ rest of the family join me in every good wish to the Colo. his Lady & yourself. I am—Dr Sir Yr Most Obedt Servt

Go: Washington


P.S. Please to present me to Colo. & Mrs Plater when you see them.

